DETAILED ACTION
Status of Claims
The amendment filed 10/26/2022 has been entered. Claims 1-11 and 15-17 remain pending. Claims 15-17 are new.
The previous 35 USC 112 rejections of claims 1-11, specifically for claims 1, 4, and 7, are withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 102 and 35 USC 103 rejections are maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holman et al. (US 2020/0203706).
Regarding claims 1, 9, 10, and 15, Holman discloses lithium metal transition metal oxides for lithium ion batteries comprising:
LiaNixCoyMnzM1d1M2d2 (para 0042); and more specifically, NMC-811 (para 0063);
the oxide is single crystal (para 0063); and
satisfies 0.3 µm ≤ Dn10 ≤ 2 µm (Fig. 5).
Although Holman does not expressly recited a Dn10 corresponding to a particle size when a cumulative number distribution percentage of the active material reaches 10%, Fig. 5 shows this value is inherently present by counting the total number of particles and having at least 10% be within 0.3 µm to 2 µm and 0.5 µm to 1.5 µm.
Regarding claim 2, instant claim is proviso upon limitation a coating layer not required by the independent claim; therefore, the limitations of instant claims do not come into force.
Regarding claims 3 and 16, Holman discloses d10, interpreted as Dv10, is 1-2 µm (para 0042). Dn10 x Dv10 will inherently be within Applicant’s claimed range of 0.15 to 6.
Regarding claim 4, Holman discloses d10, interpreted as Dv10, is 1-2 µm (para 0042).
Regarding claim 8, based on the teachings and recited values of Holman, a differential particle size distribution curve of the positive active material will have one and only one peak.
Regarding claim 11, Holman discloses lithium ion batteries used in electric vehicles (para 0043).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US 2020/0203706).
Regarding claim 5, Holman teaches a d50 particle size of 5-15 µm. A theoretical and an actual specific surface are inherently present as well as density. Based on a comparable lithium metal oxide, values for 0.3 ≤ (BET2-BET1)/(BET1) ≤ 5.5 will either lie within or overlap Applicant’s claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited values for formula BET2-BET1)/(BET1) because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 6, Holman teaches a surface area range of about 0.1 to about 15 m2/g (para 00159), which overlaps Applicant’s claimed range of 0.5-1.5 m2/g. See MPEP 2144.05.
Regarding claim 7 and 17, Holman discloses d50, interpreted as Dv50, is 5-15 µm (para 0042), which overlaps Applicant’s claimed range of 1-6 µm and 2-5 µm. See MPEP 2144.05.

Response to Arguments
Applicant argues the SEM image only shows a small party of the morphology of the material and test results from only a very small portion of the material cannot represent the real results of the material. In response, Applicant provides no evidence to support these statements and no evidence that the SEM image is not representative of the sample. 
Applicant argues the use of laser particle size distribution to analyze the particles instead of SEM. In response, Examiner agrees; however, without an express recitation of Dn10, the alternative is to count and measure the particles based on the SEM. Again, Applicant is welcome to provide evidence that the particles of Holman fail to be 0.3 µm ≤ Dn10 ≤ 2 µm. Holman already teaches d10, interpreted as Dv10, is 1-2 µm (para 0042).
Finally, Applicant argues one skilled in the art would find it very difficult to determine if Dn10 is in the range of 0.3~2 µm. In response, Holman already teaches d10, interpreted as Dv10, is 1-2 µm (para 0042). Based on what can be counted, it was found that the particles satisfy 0.3 µm ≤ Dn10 ≤ 2 µm. Nearly all the particle being below 1.5 µm is acceptable for the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723